Mr. Justice Windes, after making the foregoing statement, delivered the opinion of the court. It appears from the foregoing statement that appellant is seeking to enforce specifically one part of a contract between it and appellee, when it is also shown that appellant has disregarded and violated another part of the same contract. In other words, appellant asks this court to allow it to retain its membership and stock in the Associated Press, and have the benefit of the news accumulated by the latter, at the contract price, without complying with that part of the contract which requires appellant-to refrain from receiving news from any person or corporation which has been declared by appellee’s board of directors antagonistic to appellee, and without appellant being controlled or governed by the by-law of appellee to the'same -effect, which appellant, by the contract, agreed should control and govern it during its membership in appellee. It needs no argument nor the citation of any authority to establish the proposition that, if the contract in question is a legal one, and binding upon appellant, it can not disregard and violate the plain provisions of one part of its contract which it deems harsh or burdensome, and at the same time have a court of conscience enforce another part of the same contract which it thinks advantageous and a valuable property right. But it is contended by appellant’s counsel that appellee, by the adoption of its by-laws and its insistence upon the contracts with its members, has -created a monopoly in its business which by the common law is affected with a public interest; that the provision of appellant’s contract with appellee, which prohibits appellant from receiving news from any person or corporation which appellee shall have declared antagonistic to appellee, is illegal as being in restraint of trade; that appellee’s by-law to the same effect is unreasonable and void, and ’ that because of the public nature of appellee’s business, which it is said is a monopoly, or trust, appellee should be compelled to serve the public equally and for a reasonable compensation. We deem it unnecessary on this record to decide that appellee’s business is a monopoly, or that its business is affected with a public interest, or that the said provision in the contract is illegal, or that the said by-law is unreasonable and void, for the reason that all these matters are immaterial in view of the case made by appellant’s bill, and therefore do not discuss the several questions so fully and ably presented by the briefs of counsel. But if it be conceded that all these contentions of appellant are established, and that it follows, as matter of law, that appellee should be compelled to serve the public equally and for a reasonable compensation, appellant’s bill can not be maintained. The prayer of the bill only asks for relief based upon appellant’s alleged rights as they are claimed to be under the contract between appellant and appellee. Omitting the preliminary and formal facts, it asks an injunction, viz.: “ From suspending or expelling the complainant from its membership, and from refusing to give to the complainant its news, as required by the terms of the said contract, and from doing any act or thing tending to deprive the complainant of the service of the defendant, as provided in the said contract; and that on the final hearing of this cause the said preliminary injunction may be made perpetual, and that your honor will grant to the complainant all such other relief, both general and special, as to the court may seem just and the nature of the case may require.” Appellant’s right, if any, to be protected from, being suspended or expielled from membership, rests upon its compliance with its contract with appellee and its obedience to the bjT-laws. As we have seen, the contract contains a provision that appellant shall be controlled and governed by the by-laws. Therefore this part of the relief asked is based" upon the contract which appellant has violated. All the other specific relief asked is in the express words of the prayer based upon the contract. Counsel, in their reply brief, say that the bill “ does base its (appellant’s) right to receive the news of appellee upon the contract,” but claims that the contract is a regulation of appellee’s business, by which it has fixed what it deems a reasonable compensation for the news furnished by it to appellant. The prayer for general relief is not sufficient to allow an injunction which would restrain the appellee, independent of the contract, from refusing to give appellant, as one of'the public, the news which had been accumulated by appellee, upon the payment of a reasonable price therefor, because there are no allegations in the bill on which to base any such relief. The bill does not allege that appellan fc ever claimed or that it ever requested a news service from appellee, 'Otherwise than under the contract in question, nor does it allege that the price agreed upon in the contract would have been or was a fair and reasonable price for the news agreed to be furnished by appellee, independent of the services by the contract agreed to be rendered by appellant to appellee which was to furnish appellant with the news within a-radius of sixty miles of Chicago, and also independent of a compliance with other provisions of the contract and obedience to appellee’s by-laws. All the allegations of the bill are based upon appellant’s alleged rights under and by virtue of said contract, and upon the claim that it should be enforced when stripped of the provision claimed to be illegal. It is a familiar rule of chancery that no relief can be granted without appropriate allegations in the bill on which to base such relief. Recovery must be had, if at all, on the grounds stated in the bill. Flinn v. Owen, 58 Ill. 111; Purdey v. Hall, 134 Ill. 298, 305; T. H. & I. R. R. Co. v. P. & P. U. Ry. Co., 167 Ill. 296, 307; Lane Union Nat. Bk., 75 Ill. App. 299. Without the allegations above indicated no relief, as contended for by appellant, could be granted under the prayer for general relief. The decree dismissing the bill for want of equity is therefore affirmed.